DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.


Claim Objections
Claims 5, 6, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(g)(1) During the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.

A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 4 and 7 - 12 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sukegawa et al. (U.S. Patent App. No. 2020/0044144 A1), as evidenced by Sasaki (U.S. Patent App. No. 2018/0068681 A1).
Regarding claim 1, Sukegawa et al. disclose a MR effect element comprising a first FM layer (Figure 1, element 1), a second ferromagnetic layer (element 2), and anon-magnetic layer (elements 11 and 12) located between them, wherein a crystal structure of the non-magnetic layer is a spinel structure (Abstract and at least Paragraph 0055), wherein the non-magnetic layer contains Mg, Al, X and O as elements constituting the spinel structure (Abstract and examples), wherein the X is at least one or more element selected from the group consisting of Ti, Pt, and W (first insulating layer being oxide of Mg-X, where X can be one or both of Al and Ti; giving a composition of MgAlTiO if both elements are selected).
While the Examiner deems that selection of both Ti and Al from the choice of “at least one element selected from the group consisting of Al and Ti” is a selection from a sufficiently small sample set to anticipate the claimed limitations, the Examiner acknowledges that Sukegawa et al. fails to have an explicitly example that utilizes MgAlTiO.
However, the Examiner deems that MgAlO, MgTiO and MgAlTiO are known functional equivalents in suitable Mg-X oxides, as taught by Sukegawa et al., above.
Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, MgAlTiO and the other two options are functional equivalents in the field of known and suitable Mg-X oxides for this specific barrier layer.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Alternative to anticipation, it would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Sukegawa et al. to a MgAlTiO layer meeting the claimed composition limitations as taught by Sukegawa et al., since they explicitly teach that one or both of Al and Ti can be used as inclusive in the oxide of Mg.
Regarding claim 2, Sukegawa et al. disclose Al and Ti in the same position, which is the B position as noted in the AB2Ox nomenclature, as evidenced by Sasaki (noting Al taught as one of the B elements – see Abstract).  That being said, the Examiner notes that the replacement of some of the Mg with X or replacement of some of the Al with X would still be a MgAlTi oxide and both embodiments would be within the knowledge of a person of ordinary skill in the art given the broad disclosure in Sukegawa et al. regarding the desired to have Mg-X oxides.
Regarding claims 3 and 4, while Sukegawa et al. discloses concentrations across the entire MR device in Figure 8, the Examiner does not find this convincing per se given the lack of distinction between where the non-magnetic layer technically begins, nor the standard deviation/scatter of the measurement typically associated therewith.  However, the Examiner notes that Sukegawa et al. disclose a MgAlO/MgAlTiO structure as the non-magnetic layer sandwiched by the ferromagnetic layers (Figure 1 and Abstract). This structure can be taken as having a concentration distribution across the totality of the non-magnetic “layer”… from 0 on one side to 100% on the other, in a step-wise distribution.  This is somewhat seen in the Al distribution curve shown in Figure 8.  As such, the Examiner deems that a step-wise increase from MgAlO on one side to MgAlTiO on the other would read on the limitations of claims 3 and 4.
Regarding claim 7, Sukegawa et al. disclose that a disordered crystal structure is also suitable (at least Paragraph 0055).  The Examiner deems that there is sound basis that a MgAlTiO would inherently form the claimed structure given the teaching of a disordered spinel as suitable.  Applicants are invited to present evidence that MgAlTiO does not inherently form the claimed structure, but presently no such evidence is officially made of record.
Regarding claims 8 and 9, as noted above, Sukegawa et al. disclose MgAlO/MgAlTiO embodiments, which would read on the claimed limitations.
Regarding claims 10 – 12, Sukegawa et al. disclose MgAlTiO where the amount of Al and Ti can be varied so that they cover 85 – 100 % of the composition (at least Abstract, but see also Paragraph 0059 disclosing up to 80% Mg, which opens up the composition to larger variance in the three components).  Such a structure reads on the claimed limitations where the amount of Al and Ti can be 11/12ths or more of the overall composition (see claims).
Alternative to anticipation, the Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the amounts of Mg, Al and Ti through routine experimentation, especially given the teaching in Sukegawa et al. regarding various ranges (0 – 85 % Ti and Al and/or 20-80% Mg).  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 13 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sukegawa et al. as applied above, and further in view of Sasaki (U.S. Patent App. No. 2018/0040815 A1).
Sukegawa et al. is relied upon as described above.
Sukegawa et al. fail to disclose using Ti versus Al in the Mg-X oxide.
However, Sasaki teaches a very similar MR device, having two MgO based non-magnetic layers sandwiched by the FM layers, wherein one of the layers can be an MgPtAl oxide (A = Mg and Pt; B = Al). Given the substantially similarities between the structures and the fact that both inventions primarily use MgAlOx examples (i.e. substantially identical exemplar materials),the Examiner deems that there is sufficient nexus to replace the MgAlTiO layer of Sukegawa et al. with the AB2Ox layer of Sasaki, wherein the AB2Ox layer can be MgPtAlO.  The exact percentages of each of Mg, Pt and Al is deemed to be an optimizable parameter within the knowledge base of a person of ordinary skill in the art, given the broad ranges of suitable elemental amounts in Sasaki regarding the AB2Ox layer (see at least Paragraphs 0023 -0029 and examples).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Sukegawa et al. to use a MgPtAl oxide layer meeting the claimed limitations as taught by Sasaki, as such a layer is a substantially identical MgAl-oxide based barrier layer for use in high performance MR devices having improved MR ratio compared to conventional spinel-based barriers (Paragraph 0041).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  claims 5 and 6 require a concentration distribution that is neither ‘inherent’ based on the Figure 8 of Sukegawa et al., nor rendered obvious/inherent by a step-level change associated with an MgAlO/MgAlTiO bilayer.  Claims 15 and 16 require the element X to be tungsten (W), which is neither taught nor rendered obvious by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
October 24, 2022